Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 10, 1979, convicting him of attempted assault in the second degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to dismiss the indictment on due process grounds. Judg*624ment reversed, on the law, motion granted, indictment dismissed, and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to GPL 160.50. The District Attorney, with commendable candor, concedes that he is constrained to agree to the reversal of defendant’s conviction and dismissal of the indictment in view of the unexplained and unjustifiable delay of more than four and one-half years between the date of the indictment underlying the conviction (at which time defendant was named as the perpetrator) and the date of his arrest and indictment. We agree that the foregoing protracted delay in prosecuting defendant constituted a denial of his right to due process of law (NY Const, art I, § 6; see People v Singer, 44 NY2d 241; People v Lugo, 67 AD2d 1010). Mangano, J.P., Gibbons, Gulotta and O’Connor, JJ., concur.